          Case 1:21-mj-00143-RMM Document 8 Filed 02/08/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Case: 1:21-mj-00143
                                             )
NOLAN B. COOKE                               )

              MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE

       Pursuant to Local Rule 83.2(d), Defendant moves for the admission and appearance of

attorney Donald H. Flanary, III pro hac vice in the above-entitled action. This motion is supported

by the Declaration of Donald H. Flanary, III, filed herewith. As set forth in Mr. Flanary’s

declaration, he is admitted and an active member in good standing to the following courts and bars:

the Texas Bar, the U.S. Supreme Court, U.S. Court of Appeals for the Fifth Circuit, U.S. District

Court for the Northern District of Texas, U.S. District Court for the Southern District of Texas,

U.S. District Court for the Eastern District of Texas, U.S. District Court for the Western District

of Texas. This motion is supported and signed by Jay P. Mykytiuk, an active and sponsoring

member of the Bar of this Court.

Dated this 8th day of February 2021.

                                                     Respectfully Submitted

                                                     /s/ Jay P. Mykytiuk
                                                     Jay P. Mykytiuk
                                                     DC Bar No.: 976596
                                                     Scrofano Law, PC
                                                     406 5th Street NW, Suite 120
                                                     Washington, DC 20001
                                                     Telephone: (202) 630-1522




                                                 1
            Case 1:21-mj-00143-RMM Document 8 Filed 02/08/21 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Case: 1:21-mj-00143
                                             )
NOLAN B. COOKE                               )

                     DECLARATION OF DONALD H. FLANARY, III
               IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

I, Donald H. Flanary, III, hereby declare:

       1.      My name, office address, and telephone number are as follows:

Donald H. Flanary, III
Flanary Law Firm, PLLC
214 E. Ashby Pl
San Antonio, Texas 78212
Telephone: (210) 738-8383
Fax: (210) 728-3438
donflanary@hotmail.com

       2.      I have been admitted to the following courts and bars:

       Supreme Court of Texas (Nov. 5, 2004) (Tex. Bar. No. 24045877)
       U.S. Supreme Court (Jan. 10, 2011)
       U.S. Court of Appeals for the Fifth Circuit (Dec. 8, 2004)
       U.S. District Court for the Northern District of Texas (Dec. 6, 2011)
       U.S. District Court for the Southern District of Texas (Aug. 12, 2005)
       U.S. District Court for the Western District of Texas (Mar. 4, 2005)
       U.S. District Court for the Eastern District of Texas (Jul. 23, 2014)

       3.      I am currently in good standing with all states, courts, and bars in which I am
admitted.

       4.      I have never been disciplined by any bar.

       5.      I have not previously been admitted pro hac vice in this Court.

       6.      I do not have an office located within the District of Columbia.




                                                 2
         Case 1:21-mj-00143-RMM Document 8 Filed 02/08/21 Page 3 of 3




       I declare under penalty of perjury that the following is true and correct. Executed in San

Antonio, Texas, this 8th day of February 2021.




Dated this 8th day of February 2021.                 Respectfully submitted,

                                                     /s/ Donald H. Flanary, III
                                                     Donald H. Flanary, III
                                                     Tex. Bar. No. 24045877
                                                     FLANARY LAW FIRM, PLLC
                                                     214 E. Ashby Pl
                                                     San Antonio, Texas 78212
                                                     Telephone: (210) 738-8383
                                                     Fax: (210) 728-3438
                                                     donflanary@hotmail.com

                                                     Attorney for Defendant Noland B. Cooke




                                                 3
